Case 4:19-cr-10017-KMM Document 79 Entered on FLSD Docket 06/05/2020 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF FLORIDA
                      CASE NO. 19-10017-CR-MOORE

  UNITED STATES OF AMERICA,

             Plaintiff,

  vs.

  DONALD HOWARD CONKRIGHT,

            Defendant.
  _________________________________/

                           NOTICE OF APPEAL
        Notice is hereby given that Donald Howard Conkright, Defendant

  in the above named case, hereby appeals to the United States Court of

  Appeals for the Eleventh Circuit from the final judgment and sentence

  entered in this action on the 5th day of June, 2020. [DE 78].

                                     MICHAEL CARUSO
                                     FEDERAL PUBLIC DEFENDER

                               By: s/ Stewart G. Abrams
                                     Stewart G. Abrams
                                     Assistant Federal Public Defender
                                     Florida Bar No. 0371076
                                     150 W. Flagler Street, Suite 1500
                                     Miami, Florida 33130-1556
                                     (305) 530-7000, Ext. 4256
                                     E-Mail: stewart_abrams@fd.org
Case 4:19-cr-10017-KMM Document 79 Entered on FLSD Docket 06/05/2020 Page 2 of 2




                       CERTIFICATE OF SERVICE
        I hereby certify that on June 5, 2020, undersigned electronically

  filed the foregoing document with the Clerk of the Court using CM/ECF.

  I also certify that the foregoing document is being served this day on all

  counsel of record or pro se parties in the manner specified, either via

  transmission of Notices of Electronic Filing generated by CM/ECF or in

  some other authorized manner for those counsel or parties who are not

  authorized to receive electronically Notices of Electronic Filing.



                                     By: /s/ Stewart G. Abrams
                                             Stewart G. Abrams
